This office action is in response to the RCE filed on 07/07/2020.
Claims 1-20 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (Modern Processor Design: Fundamentals of Superscalar Processors) in view of Grochowski (U.S. Patent Application Publication 2004/0128483).
Regarding claims 1, 8, and 15, Shen discloses a method of operation of a multi-slice processor, the multi-slice processor including a plurality of execution slices, wherein each of the execution slices include hardware operable to execute an instruction [pages 173-180; sections 4.2.5-4.2.7; Figure 4-26; the system includes execution slices, each containing an execution unit for executing instructions], and wherein the method comprises:
identifying, by a dispatch network from a set of instructions, a first instruction that has an operand dependency on a second instruction in the set of instructions [pages 173-180; sections 4.2.5-4.2.7; Figure 4-26; the system includes a dispatch network that identifies operand dependencies]; and
determining, by the dispatch network, a particular set of execution slices from the plurality of execution slices, wherein the particular set of execution slices are two individual execution slices [pages 173-180; sections 4.2.5-4.2.7; Figure 4-26; the dispatch network determines which of multiple individual execution slices execute each instruction];
issuing a first instruction to a first execution slice and a second instruction to a second execution slice [pages 173-180; sections 4.2.5-4.2.7; Figure 4-26; instructions are executed on the execution slices in parallel].
Shen does not disclose the instruction fusion as recited in the claims. However, Grochowski discloses an improvement on the conventional system described in Shen that uses instruction fusion to allow for parallel processing of instructions even in the presence of data dependencies. More specifically, Grochowski discloses that, in response to a first instruction 
It would have been obvious to a person having skill in the art to apply the technique of Grochowski to the system of Shen because doing so allows for more efficient execution of dependent instructions in systems such as Shen. The claimed invention is therefore obvious.
Regarding claims 2, 9, and 16, Shen in view of Grochowski discloses the method of claim 1, further comprising: determining that both the first instruction and the second instruction 
Regarding claims 3, 10, and 17, Shen in view of Grochowski discloses the method of claim 1, further comprising: modifying an encoding of the first instruction to mask the operand dependency to an instruction sequencing unit for the particular set of execution slices [Grochowski, paragraph 0016], wherein modifying the encoding comprises replacing a source register operand for the first instruction with a source register operand for the second instruction [Grochowski, paragraph 0016].
Regarding claims 4, 11, and 18, Shen in view of Grochowski discloses the method of claim 1, wherein providing, by the dispatch network, information to an instruction sequencing unit for the particular set of execution slices includes propagating, to the particular set of execution slices, a signal indicating parallel execution of the first instruction and the second instruction [Grochowski, paragraph 0017; the instructions are scheduled to execute in parallel], wherein propagating the signal to the particular set of execution slices comprises propagating the signal to an instruction sequencing unit that schedules execution of instructions for the particular set of execution slices [Grochowski, paragraph 0017; the instructions are scheduled to execute in parallel].
Regarding claims 5, 12, and 19, Shen in view of Grochowski discloses the method of claim 4, wherein the fusion logic between the execution slices of the particular set of execution slices is configured to route, during parallel execution of the first instruction and the second .
Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Grochowski and Hu (Using Dynamic Binary Translation to Fuse Dependent Instructions).
Regarding claims 6, 13, and 20, Shen in view of Grochowski discloses the method of claim 1, further comprising: determining that a target of the first instruction is a same target register as a target of the second instruction, wherein the second instruction operates on an operand to generate a result that is stored in the target register, and where the target register is a source operand of the first instruction [Grochowski, paragraphs 0024-0029].  Shen in view of Grochowski does not explicitly disclose that the operand is an immediate or modifying the first instruction to incorporate the second instruction wherein the second instruction is converted into a null operation.  However, Hu discloses [1.2, 2, 4] a system similar to that of Grochowski in which dependent instructions are fused.  Hu explicitly discloses [Figure 2] the use of immediate operands as well as [sections 1.2, 2] combining the instructions into a single slot.  Such operation would have been obvious in the system of Shen in view of Grochowski because it improves execution efficiency of dependent instructions, and the claimed invention is therefore obvious.
Regarding claims 7, 14, Shen in view of Grochowski and Hu does not explicitly disclose that the instruction is a sign extension instruction.  However, Hu does disclose [section 1.2, Figure 1] fusing x86 instructions, and the examiner takes official notice that x86 sign extension instructions were well known at the time of the invention.  A person having skill in the art would .

 Response to Arguments
Applicant's arguments filed 07/07/2020 have been fully considered but they are not persuasive.
Applicant argues that Shen does not disclose determining, in response to the first instruction having a dependency on the second instruction, a set of execution units on which to execute the first and second instruction in parallel. However, the examiner is not relying on Shen to teach this subject matter. Shen teaches a conventional superscalar processing core having multiple execution slices on which to execute instructions. Grochowski discloses an improvement on Shen in which instructions which otherwise could not be executed in parallel are fused such that they are able to execute in parallel. Grochowski detects two instructions (such as an ADD instruction a LOAD instruction, as described above) and detects that fusing them will allow them to execute in parallel. Grochowski does not explicitly teach the individual execution units that the two instructions execute on, but Grochowski is not being relied upon to teach such subject matter. Rather, Shen teaches this subject matter as the general standard in the art.
The examiner agrees with applicant that there are differences between the invention of the instant application and the teachings of the cited prior art. However, for the reasons above, the examiner respectfully submits that the differences are not captured in the current claim language. To overcome the rejections, the examiner respectfully suggests focusing on the details of the fusing of instructions and the execution of those fused instructions. For example, how does the data from one instruction get forwarded to the other? Is there something about the hardware 
If applicant would like to discuss the above issues further, applicant is invited to call the examiner at the number listed below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/COREY S FAHERTY/Primary Examiner, Art Unit 2183